Exhibit 10.2
 
 
AMENDED AND RESTATED BYLAWS
 
OF
 
RESPECT YOUR UNIVERSE, INC.
 
A Nevada Corporation
 
April 17, 2012
 
TABLE OF CONTENTS
TO THE
AMENDED AND RESTATED BYLAWS OF
RESPECT YOUR UNIVERSE, INC.
 
 
ARTICLE 1 - OFFICES
1
   
1.1
Registered Office
1
1.2
Principal Executive Office
1
1.3
Change of Location
1
1.4
Other Offices
1
     
ARTICLE 2 - MEETINGS OF SHAREHOLDERS
1
   
2.1
Place of Meetings
1
2.2
Annual Meetings
1
2.3
Special Meetings
2
2.4
Notice of Shareholders’ Meetings
2
2.5
Manner of Giving Notice; Affidavit of Notice
2
2.6
Adjourned Meetings and Notice Thereof
2
2.7
Voting at Meetings of Shareholders
3
2.8
Record Date for Shareholder Notice, Voting and Giving Consents
3
2.9
Quorum
4
2.10
Waiver of Notice or Consent by Absent Shareholders
4
2.11
Shareholder Action by Written Consent Without Meeting
5
2.12
Proxies
5
2.13
Inspectors of Election
5

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 3 - DIRECTORS
6
   
3.1
Powers
6
3.2
Number and Qualification of Directors
6
3.3
Election and Term of Office
6
3.4
Vacancies
7
3.5
Removal of Directors
7
3.6
Resignation of Director
7
3.7
Place of Meeting
7
3.8
Annual Meeting
8
3.9
Special Meetings
8
3.10
Adjournment
8
3.11
Notice of Adjournment
8
3.12
Waiver of Notice
9
3.13
Quorum and Voting
9
3.14
Fees and Compensation
9
3.15
Action Without Meeting
9
3.16
Duty of Care of Directors and Officers
9
     
ARTICLE 4 - OFFICERS
10
   
4.1
Number; Term of Office
10
4.2
Removal
10
4.3
Resignation
10
4.4
Chairman of the Board
10
4.5
President
10
4.6
Vice Presidents
11
4.7
Treasurer
11
4.8
Secretary
11
4.9
Assistant Treasurers and Assistant Secretaries
12
4.10
Additional Matters
12
     
ARTICLE 5 - SHARES OF STOCK
12
   
5.1
Share Certificates
12
5.2
Transfer of Shares
12

 
 
- i i -

--------------------------------------------------------------------------------

 
 
5.3
Lost or Destroyed Certificate
13
5.4
Consideration for Shares
13
5.5
Value of Consideration
13
5.6
Directors Obligations
13
     
ARTICLE 6 - COMMITTEES
13
   
6.1
Committees
13
     
ARTICLE 7 - INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES, AND OTHER AGENTS
14
   
7.1
Agents, Proceedings and Expenses
14
7.2
Indemnification
14
7.3
Insurance
14
     
ARTICLE 8 – SHAREHOLDER DISSENT RIGHTS
15
   
8.1
Shareholders’ Right to Dissent
15
8.2
Further Right
15
8.3
If One Class of Shares
15
8.4
Payment for Shares
15
8.5
No Partial Dissent
15
8.6
Objection
16
8.7
Notice of Resolution
16
8.8
Demand for Payment
16
8.9
Share Certificate
16
8.10
Forfeiture
16
8.11
Endorsing Certificate
16
8.12
Suspension of Rights
16
8.13
Offer to Pay
17
8.14
Same Terms
17
8.15
Payment
17
8.16
Corporation May Apply to Court
17
8.17
Shareholder Application to Court
17
8.18
Venue
18
8.19
No Security For Costs
18

 
 
- iii -

--------------------------------------------------------------------------------

 
 
8.20
Parties
18
8.21
Powers of Court
18
8.22
Appraisers
18
8.23
Final Order
18
8.24
Interest
18
8.25
Notice that Section 8.27 Applies
19
8.26
Effect Where Section 8.27 Applies
19
8.27
Limitation
19
     
ARTICLE 9 - RECORDS AND REPORTS
19
   
9.1
Shareholder Inspection of Articles and Bylaws
19
9.2
Maintenance and Inspection of Records of Shareholders
19
9.3
Shareholder Inspection of Corporate Records
20
9.4
Inspection by Directors
20
9.5
Annual Statement of General Information
20
     
ARTICLE 10 - MISCELLANEOUS
20
   
10.1
Checks, Drafts, Evidence of Indebtedness
20
10.2
Contracts, Etc., How Executed
20
10.3
Representation of Shares of Other Corporations
21
10.4
Suspension of Certain Rights
21
     
ARTICLE 11 - AMENDMENTS TO BYLAWS
21
   
11.1
Amendment by Shareholders
21
11.2
Amendment by Directors
21

 
 
 
- iv -

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED BYLAWS
 
OF
 
RESPECT YOUR UNIVERSE, INC.
 
 
ARTICLE 1 - OFFICES
 
1.1  Registered Office
 
The registered office of Respect Your Universe, Inc. (the “Corporation”) in the
State of Nevada shall be 5940 South Rainbow Boulevard, Las Vegas, Nevada.
 
1.2  Principal Executive Office
 
The Corporation’s board of directors (the “Board”) is hereby granted full power
and authority to fix the location of the principal executive office for the
transaction of the business of the Corporation.
 
1.3  Change of Location
 
The Board is hereby granted full power and authority to change the registered
office from one location to another, and to fix the location of the principal
executive office of the Corporation at any place within or outside the State of
Nevada.
 
1.4  Other Offices
 
Branch or subordinate offices may at any time be established by the Board, at
its discretion, at any place or places where the Corporation carries on any
business activities.
 
ARTICLE 2 - MEETINGS OF SHAREHOLDERS
 
2.1  Place of Meetings
 
All annual and all other meetings of shareholders shall be held at the location
designated by the Board pursuant to a resolution or as set forth in a notice of
the meeting, within or outside of the State of Nevada.
 
2.2  Annual Meetings
 
For so long as the Corporation is listed on a Canadian stock exchange and for a
period of ninety (90) days thereafter, annual meetings of the shareholders shall
be held each year on a date and time designated by the Board provided that such
date is no later than six (6) months following the Corporation’s fiscal year
end.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
2.3  Special Meetings
 
Except as otherwise required by applicable law or by the Articles of
Incorporation, special meetings of the shareholders, for any purpose or purposes
whatsoever, may be called at any time by the Chief Executive Officer, the
President or by the Board or by the Chairman of the Board. Special meetings may
not be called by any other person or persons. Each special meeting shall be held
on such date and at such time as is determined by the person or persons calling
the meeting.
 
2.4  Notice of Shareholders’ Meetings
 
All notices of meetings of shareholders shall be sent or otherwise given in
accordance with Section 2.5 hereof not less than ten (10) or more than sixty
(60) days before the date of the meeting to each shareholder entitled to vote
thereat. The notice shall specify the place, date and hour of the meeting.
 
2.5  Manner of Giving Notice; Affidavit of Notice
 
Notice of any shareholders’ meeting or any distribution of reports required by
law to be given to shareholders shall be given to shareholders either personally
or by first-class mail, by telegraph, facsimile, e-mail or any other form of
communication permitted by law, charges prepaid, sent to each shareholder at the
address of that shareholder appearing on the books of the Corporation or given
by the shareholder to the Corporation for the purpose of notice. If no such
address appears on the Corporation’s books or has been so given, notice shall be
deemed to have been given if sent to that shareholder by first-class mail, by
telegraph, facsimile, email or other form of written communication permitted by
law to the Corporation’s principal executive office, or if published at least
once in a newspaper of general circulation in the county where that office is
located. Notice shall be deemed to have been given at the time when delivered
personally, deposited in the mail, delivered to a common carrier for
transmission to the recipient, or actually transmitted by facsimile or other
electronic means to the recipient by the person giving the notice.
 
An affidavit of the mailing or other means of giving any notice of any
shareholders’ meeting or report may be executed by the Secretary, Assistant
Secretary, any transfer agent, or other agent of the Corporation giving the
notice, and filed and maintained in the minute book of the Corporation.
 
2.6  Adjourned Meetings and Notice Thereof
 
Any shareholders’ meeting, annual or special, whether or not a quorum is
present, may be adjourned from time to time by the vote of the majority of the
shares, the holders of which are either present in person or represented by
proxy thereat, but in the absence of a quorum, no other business may be
transacted at such meeting except in the case of the withdrawal of a shareholder
from a quorum as provided in Section 2.9 hereof.
 
When any shareholders’ meeting, either annual or special, is adjourned for more
than forty-five (45) days, or if after the adjournment a new record date is
fixed for the adjourned meeting, notice of the adjourned meeting shall be given
to each shareholder of record entitled to vote at the adjourned meeting in
accordance with the provisions of Sections 2.4 and 2.5 hereof. Except as
provided above, it shall not be necessary to give any notice of an adjournment
or of the business to be transacted at an adjourned meeting other than by
announcement at the meeting at which such adjournment is taken. The Corporation
may transact any business at any adjourned meetings that might have been
transacted at the regular meeting.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.7  Voting at Meetings of Shareholders
 
The shareholders entitled to vote at any meeting of shareholders shall be
determined in accordance with the provisions of Section 2.8 hereof, subject to
the provisions of applicable law. Each shareholder shall be entitled to one vote
for each share of stock registered on the books of the Corporation in his name,
whether represented in person or by proxy. Every shareholder entitled to vote
shall have the right to vote in person or by proxy as provided in Section 2.12
hereof. The shareholders’ vote may be by voice vote, by hand or by ballot;
provided, however, that any election for directors must be by ballot if demanded
by any shareholder before the voting has begun. On any matter other than the
election of directors, any shareholder may vote part of the shares in favor of
or in opposition to the proposal and refrain from voting the remaining shares,
but if the shareholder fails to specify the number of shares which the
shareholder is voting, it will be conclusively presumed that the shareholder’s
vote is with respect to all shares that the shareholder is entitled to vote.
 
The affirmative vote of a majority of the shares represented at the meeting and
entitled to vote on any matter (which shares voting affirmatively also
constitute at least a majority of the required quorum), except for the election
of directors, shall be the act of the shareholders, unless the vote of a greater
number or voting by classes is required by applicable law or by the Articles of
Incorporation.
 
2.8  Record Date for Shareholder Notice, Voting and Giving Consents
 
In order that the Corporation may determine the shareholders entitled to notice
of or to vote at, any meeting of shareholders or any adjournment thereof, or to
express consent to corporate action in writing without a meeting, or entitled to
receive payment of any dividend or other distribution or allotment of any
rights, or entitled to exercise any rights in respect of any change, conversion
or exchange of stock or for the purpose of any other lawful action, the Board
may fix a record date, which record date shall not precede the date upon which
the resolution fixing the record date is adopted by the Board and which record
date:
 
(a)  
in the case of determination of shareholders entitled to vote at any meeting of
shareholders or adjournment thereof, shall, unless otherwise required by law,
not be less than ten (10) or more than sixty (60) days before the date of such
meeting;

 
(b)  
in the case of determination of shareholders entitled to express consent to
corporate action in writing without a meeting, shall not be more than ten (10)
days from the date upon which the resolution fixing the record date is adopted
by the Board; and

 
(c)  
in the case of any other action, shall not be more than sixty (60) days prior to
such other action.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
If no record date is fixed:
 
(a)  
the record date for determining shareholders entitled to notice of or to vote at
a meeting of shareholders shall be at the close of business on the date next
preceding the day on which notice is given, or, if notice is waived, at the
close of business on the day next preceding the day on which the meeting is
held;

 
(b)  
the record date for determining shareholders entitled to express consent to
corporate action in writing without a meeting when no prior action of the Board
is required by law, shall be the first date on which a signed written consent
setting forth the action taken or proposed to be taken is delivered to the
Corporation in accordance with applicable law, or, if prior action by the Board
is required by law, shall be at the close of business on the day on which the
Board adopts the resolution taking such prior action; and

 
(c)  
the record date for determining shareholders for any other purpose shall be at
the close of business on the day on which the Board adopts the resolution
relating thereto.

 
A determination of shareholders of record entitled to notice of or to vote at a
meeting of shareholders shall apply to any adjournment of the meeting; provided,
however, that the Board may fix a new record date for the adjourned meeting.
 
2.9  Quorum
 
Shareholders holding at least five percent (5%) of the shares entitled to vote,
represented in person or by proxy, shall constitute a quorum at the meeting of
shareholders. The shareholders present at a duly called or held meeting at which
a quorum is present may continue to transact business until adjournment,
notwithstanding the withdrawal of enough shareholders to leave less than a
quorum, if any action taken (other than adjournment) is approved by at least a
majority of the shares required to constitute a quorum and by any greater number
of shares otherwise required to take such action by applicable law or the
Articles of Incorporation. In the absence of a quorum, any meeting of
shareholders may be adjourned from time to time by the vote of a majority of the
shares represented either in person or by proxy, but no business may be
transacted except as hereinabove provided.
 
2.10  Waiver of Notice or Consent by Absent Shareholders
 
The transactions of any meeting of shareholders, either annual or special,
however called and noticed and wherever held, shall be as valid as though had at
a meeting duly held after regular call and notice, if a quorum be present either
in person or by proxy, and if, either before or after the meeting, each of the
shareholders entitled to vote, who was not present in person or by proxy, signs
a written waiver of notice or a consent to the holding of such meeting or an
approval of the minutes thereof. The waiver of notice or consent need not
specify either the business to be transacted or the purpose of any annual or
special meeting of shareholders, except that if action is taken or proposed to
be taken for approval of any of those matters specified in Section 8.1 hereof,
the waiver of notice or consent shall state the general nature of the proposal.
All such waivers, consents or approvals shall be filed with the corporate
records or made a part of the minutes of the meeting.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Attendance by a person at a meeting shall also constitute a waiver of notice of
that meeting, except when the person objects, at the beginning of the meeting,
to the transaction of any business because the meeting is not lawfully called or
convened, and except that attendance at a meeting is not a waiver of any right
to object to the consideration of matters not included in the notice of the
meeting if the objection is expressly made at the meeting.
 
2.11  Shareholder Action by Written Consent Without Meeting
 
Any action which may be taken at any annual or special meeting of shareholders
may be taken without a meeting and without prior notice if a consent in writing,
setting forth the action so taken, shall be signed by the holders of outstanding
shares having not less than the minimum number of votes that would be necessary
to authorize or take such action at a meeting at which all shares entitled to
vote thereon were present and voted.
 
2.12  Proxies
 
Every shareholder entitled to vote for directors or on any other matter shall
have the right to do so either in person or by one or more agents authorized by
a written proxy signed by the shareholder. A proxy shall be deemed signed if the
shareholder’s name is placed on the proxy (whether by manual signature,
typewriting, telegraphic transmission, facsimile or other electronic
transmission, or otherwise) by the shareholder or the shareholder’s attorney in
fact. A validly executed proxy that does not state that it is irrevocable shall
continue in full force and effect unless:
 
(a)  
revoked by the person executing it, before the vote pursuant to that proxy, by a
writing delivered to the Corporation stating that the proxy is revoked, or by a
subsequent proxy executed by, or as to any meeting by attendance at the meeting
and voting in person by, the person executing the proxy; or

 
(b)  
written notice of the death or incapacity of the maker of that proxy is received
by the Corporation before the vote pursuant to that proxy is counted;

 
provided, however, that no proxy shall be valid after the expiration of eleven
(11) months from the date of the proxy, unless otherwise provided in the proxy.
The revocability of a proxy that states on its face that it is irrevocable shall
be governed by the provisions of applicable law.
 
2.13  Inspectors of Election
 
Before any meeting of shareholders, the Board may appoint any persons other than
nominees for office to act as inspectors of election at the meeting or its
adjournment. If inspectors of election are not so appointed, the Chairman of the
meeting may, and on the request of any shareholder or a shareholder’s proxy
shall, appoint inspectors of election at the meeting. The number of inspectors
shall be either one (1) or three (3). If inspectors are appointed at a meeting
on the request of one or more shareholders or proxies, the holders of a majority
of shares or their proxies present at the meeting shall determine whether one
(1) or three (3) inspectors are to be appointed. If any person appointed as
inspector fails to appear or fails or refuses to act, the Chairman of the
meeting may, and upon the request of any shareholder or a shareholder’s proxy
shall, appoint a person to fill that vacancy.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
These inspectors shall:
 
(a)  
determine the number of shares outstanding and the voting power of each, the
shares represented at the meeting, the existence of a quorum, and the
authenticity, validity and effect of proxies;

 
(b)  
receive votes, ballots or consents;

 
(c)  
hear and determine all challenges and questions in any way arising in connection
with the right to vote;

 
(d)  
count and tabulate all votes or consents;

 
(e)  
determine when the polls shall close;

 
(f)  
determine the result; and

 
(g)  
do any other acts that may be proper to conduct the election or vote with
fairness to all shareholders.

 
ARTICLE 3- DIRECTORS
 
3.1  Powers
 
Subject to the provisions of applicable law, any limitations in the Articles of
Incorporation and the bylaws of the Corporation relating to action required to
be approved by the shareholders or by the outstanding shares, or by a less than
majority vote of a class or series of preferred shares, the business and affairs
of the Corporation shall be managed and all corporate powers shall be exercised
by or under the direction of the Board.  The Board may delegate the management
of the day-to-day operation of the business of the Corporation to a management
company or other person provided that the business and affairs of the
Corporation shall be managed and all corporate powers shall be exercised under
the ultimate direction of the Board.
 
3.2  Number and Qualification of Directors
 
The authorized number of directors of the Corporation shall not be less than one
(1) nor more than ten (10) with the exact number of directors to be fixed from
time to time, within the limits specified, by approval of the Board.  A director
need not be a shareholder of this Corporation or a resident of the State of
Nevada.
 
3.3  Election and Term of Office
 
Except as provided in applicable law, at each annual meeting of shareholders,
directors shall be elected to hold office until the next annual meeting. Each
director, including the director elected to fill a vacancy, shall hold office
until the expiration of the term for which elected and until a successor has
been elected and qualified.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
3.4  Vacancies
 
Vacancies in the Board may be filled by a majority of the remaining directors,
though less than a quorum, or by a sole remaining director. Each director so
elected shall hold office until his successor is elected at an annual or special
meeting of the shareholders or until his death, resignation or removal.
 
A vacancy or vacancies in the Board shall be deemed to exist in case of the
death, resignation or removal of any director, or if the Board by resolution
declares vacant the office of a director who has been declared of unsound mind
by an order of court or convicted of a felony, or if the authorized number of
directors is increased, or if the shareholders fail, at any annual or special
meeting of shareholders at which any director or directors are elected, to elect
the full authorized number of directors to be voted for at that meeting.
 
The shareholders may elect a director or directors at any time to fill any
vacancy or vacancies not filled by the directors. If, after the filling of any
vacancy by the directors, the directors then in office who have been elected by
the shareholders shall constitute less than a majority of the directors then in
office, any holder or holders of an aggregate of ten percent (10%) or more of
the total number of shares at the time outstanding having the right to vote for
such directors may call a special meeting of the shareholders, to be held to
elect the entire Board. If the Board accepts the resignation of a director
tendered to take effect at a future time, the Board or the shareholders shall
have the power to elect a successor to take office when the resignation is to
become effective.
 
No reduction of the authorized number of directors or amendment reducing the
number of classes of directors shall have the effect of removing any director
prior to the expiration of such director’s term of office.
 
3.5  Removal of Directors
 
Any or all of the directors may be removed without cause if such removal is
effected in accordance with the provisions of applicable law.
 
3.6  Resignation of Directors
 
Any director may resign effective upon giving written notice to the Chairman of
the Board, the Chief Executive Officer, the President, the Secretary or the
Board, unless the notice specifies a later time for the effectiveness of such
resignation. If the resignation is effective at a future date, a successor may
be elected to take office when the resignation becomes effective.
 
3.7  Place of Meeting
 
Regular meetings of the Board shall be held at any place within or outside the
State of Nevada which has been designated from time to time by resolution of the
Board.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
Special meetings of the Board may be held either at a place within or outside
the State of Nevada which has been designated by resolution of the Board or as
set forth in a notice of the meeting.
 
Members of the Board may participate in a meeting through use of a conference
telephone or similar communication equipment or the Internet, so long as all
members participating in such meeting can hear one another. Participation in a
meeting by means of the above-described procedure shall constitute presence in
person at such meeting.
 
3.8  Annual Meeting
 
Immediately following each annual meeting of shareholders, the Board shall hold
a regular meeting for the purpose of organization, election of officers and
committees of the Board and the transaction of other business. Notice of such
meeting is hereby dispensed with.
 
3.9  Special Meetings
 
Special meetings of the Board for any purpose or purposes may be called at any
time by the Chairman of the Board, the Chief Executive Officer, the President,
the Treasurer, the Secretary or any two directors.
 
Written notice of the date, time and place of special meetings shall be
delivered personally to each director or sent to each director by first-class
mail, telegraph, facsimile, e-mail or by other form of written communication,
charges prepaid, sent to him at his address as it appears upon the records of
the Corporation or, if it is not so shown or is not readily ascertainable, at
the place in which the meetings of directors are regularly held. The notice need
not state the purpose for the meeting. In case such notice is mailed, it shall
be deposited in the United States mail at least four (4) days prior to the time
of the meeting. In case such notice is delivered personally, transmitted by
facsimile or other electronic means, or telegraphed, it shall be so delivered,
deposited with the telegraph company or electronically transmitted at least
twenty-four (24) hours prior to the time of the meeting. Such delivery, mailing,
telegraphing, or transmitting as above provided, shall be due, legal and
personal notice to such director.  Notice of a meeting need not be given to any
director who signs a waiver of notice, whether before or after the meeting, or
who attends the meeting without protesting, prior thereto or at its
commencement, the lack of notice to such director.
 
3.10  Adjournment
 
A majority of the directors present, whether or not a quorum is present, may
adjourn any directors’ meeting to another time and place.
 
3.11  Notice of Adjournment
 
If a meeting of the Board is adjourned for more than twenty-four (24) hours,
notice of any adjournment to another time or place shall be given prior to the
time of the adjourned meeting to the directors who were not present at the time
of adjournment.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
3.12  Waiver of Notice
 
The transactions at any meeting of the Board, however called and noticed, or
wherever held, shall be as valid as though such transactions had occurred at a
meeting duly held after regular call and notice if a quorum be present and if,
either before or after the meeting, each of the directors not present signs a
written waiver of notice of or consent to holding the meeting or an approval of
the minutes thereof. All such waivers, consents or approvals shall be filed with
the corporate records or made a part of the minutes of the meeting. The waiver
of notice need not state the purpose for which the meeting is or was held.
 
3.13  Quorum and Voting
 
A majority of the directors then in office shall be necessary to constitute a
quorum for the transaction of business, except to adjourn as hereinabove
provided. In no event shall a quorum be less than two (2) unless the number of
directors is one (1), in which case one (1) director constitutes a quorum. Every
act or decision done or made by a majority of the directors at a meeting duly
held at which a quorum is present shall be regarded as an act of the Board
subject to the provisions of applicable law. A meeting at which a quorum is
initially present may continue to transact business notwithstanding the
withdrawal of directors, if any action taken is approved by at least a majority
of the required quorum for such meeting.
 
For so long as the Corporation is listed on a Canadian stock exchange and for a
period of ninety (90) days thereafter, each director shall have one vote for any
action required or permitted to be taken at any meeting of the Board or any
committee thereof or without a meeting as provided herein.  All directors and
classes of directors shall have the same voting rights.
 
3.14  Fees and Compensation
 
Directors may receive a stated salary for their services as directors if
permitted by resolution of the board, or the directors may receive a fixed fee,
with or without expenses of attendance, if they are not receiving monthly
compensation for attendance at each meeting. Nothing herein contained shall be
construed to preclude any director from serving the Corporation in any other
capacity, as an officer, agent, employee or otherwise, or from receiving
compensation therefor.
 
3.15  Action Without Meeting
 
Any action required or permitted to be taken by the Board under applicable law
may be taken without a meeting if all members of the Board individually or
collectively consent in writing to such action. Such consent or consents shall
be filed with the minutes of the meetings of the Board. Such action by written
consent shall have the same force and effect as a unanimous vote of such
directors. Any certificate or other document filed under the provisions of
applicable law which relates to action so taken shall state that the action was
taken by unanimous written consent of the Board without a meeting and that the
bylaws authorized the directors to so do.
 
3.16  Duty of Care of Directors and Officers
 
Every director and officer of the Corporation in exercising their powers and
discharging their duties shall:
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(a)  
act honestly and in good faith with a view to the best interests of the
Corporation; and

 
(b)  
exercise the care, diligence and skill that a reasonably prudent person would
exercise in comparable circumstances.

 
Every director and officer of the Corporation shall be liable for a breach of
the duties set forth in this Section 3.16.
 
ARTICLE 4 - OFFICERS
 
4.1  Number; Term of Office
 
The officers of the Corporation shall be appointed by the Board and shall
consist of a Chief Executive Officer, a President, a Treasurer and a Secretary
and such other officers and agents with such titles and such duties as the Board
may from time to time determine, each to have such authority, functions or
duties as in these by-laws provide or as the Board may from time to time
determine, and each to hold office for such term as may be prescribed by the
Board and until such person’s successor shall have been chosen and shall
qualify, or until such person’s death or resignation, or until such person’s
removal in the manner hereinafter provided. Any number of offices may be held by
the same person. All officers must be natural persons and any natural person may
hold two or more offices.
 
4.2  Removal
 
Subject to the provisions of these by-laws, any officer may be removed, either
with or without cause, by the Board at any meeting thereof called for the
purpose.
 
4.3  Resignation
 
Any officer may resign at any time by giving notice to the Board, the Chief
Executive Officer, the President or the Secretary. Any such resignation shall
take effect at the date of receipt of such notice or at any later date specified
therein; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective.
 
4.4  Chairman of the Board
 
The Chairman of the Board may also be an officer of the Corporation, subject to
the control of the Board, and shall report directly to the Board.
 
4.5  Chief Executive Officer
 
The Chief Executive Officer shall be responsible for managing the Corporation's
financial affairs (including tax, finance and accounting), corporate functions
and governance, community and public relations and marketing and compliance with
the requirements of the corporate and securities laws, as well as all matters
pertaining to the Corporation's executive offices in Switzerland or in such
other location as the Corporation may from time to time choose to establish its
executive offices, and such other duties and authority as are incident to such
office or as are delegated or assigned from time to time by the Board of
Directors.  The Chief Executive Officer shall report to the Board of
Directors.  In the event of the death or total and permanent disability of the
President, the Chief Executive Officer shall perform all of the duties of the
President and when so acting shall have all of the powers and be subject to all
of the restrictions upon the President unless and until the Board of Directors
appoints a successor to the President.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
4.6  President
 
The President shall be responsible for managing all aspects of the Corporation's
business that are not the responsibility of the Chief Executive Officer,
including corporate strategy and planning, management of operations and
representative offices worldwide, business development and human resources
(other than in respect of the Corporation's executive functions).  The President
shall report to the Board of Directors.  In the event of the death or total and
permanent disability of the Chief Executive Officer, the President shall perform
all of the duties of the Chief Executive Officer and when so acting shall have
all of the powers and be subject to all of the restrictions upon the Chief
Executive Officer unless and until the Board of Directors appoints a successor
to the Chief Executive Officer.
 
4.7  Vice Presidents
 
Any Vice President shall have such powers and duties as shall be prescribed by
his superior officer or the Board. A Vice President shall, when requested,
counsel with and advise the other officers of the Corporation and shall perform
such other duties as he may agree with the Chief Executive Officer or the
President or as the Board may from time to time determine. A Vice President need
not be an officer of the Corporation and shall not be deemed an officer of the
Corporation unless appointed by the Board.
 
4.8  Treasurer
 
The Treasurer, if one shall have been elected, shall supervise and be
responsible for all the funds and securities of the Corporation; the deposit of
all moneys and other valuables to the credit of the Corporation in depositories
of the Corporation; borrowings and compliance with the provisions of all
indentures, agreements and instruments governing such borrowings to which the
Corporation is a party; the disbursement of funds of the Corporation and the
investment of its funds; and in general shall perform all of the duties incident
to the office of the Treasurer. The Treasurer shall, when requested, counsel
with and advise the other officers of the Corporation and shall perform such
other duties as he may agree with the Chief Executive Officer or the President
or as the Board may from time to time determine.
 
4.9  Secretary
 
It shall be the duty of the Secretary to act as secretary at all meetings of the
Board, of the committees of the Board and of the stockholders and to record the
proceedings of such meetings in a book or books to be kept for that
purpose.  The Secretary shall see that all notices required to be given by the
Corporation are duly given and served, shall be custodian of the seal of the
Corporation if the Corporation has a seal, and shall affix the seal or cause it
to be affixed to all certificates of stock of the Corporation (unless the seal
of the Corporation on such certificates shall be a facsimile, as hereinafter
provided).  The Secretary shall have charge of the books, records and papers of
the Corporation and shall see that the reports, statements and other documents
required by law to be kept and filed are properly kept and filed; and in general
shall perform all of the duties incident to the office of Secretary. The
Secretary shall, when requested, counsel with and advise the other officers of
the Corporation and shall perform such other duties as he may agree with the
Chief Executive Officer or the President or as the Board may from time to time
determine.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
4.10  Assistant Treasurers and Assistant Secretaries
 
Any Assistant Treasurers and Assistant  Secretaries shall perform such duties as
shall be assigned to them by the Board or by the Treasurer or Secretary,
respectively, or by the Chief Executive Officer or the President.  An Assistant
Treasurer or Assistant Secretary need not be an officer of the Corporation and
shall not be deemed an officer of the Corporation unless appointed by the Board.
 
4.11  Additional Matters
 
The Board shall have the authority to designate employees of the Corporation to
have the title of Vice President, Assistant Vice President, Assistant Treasurer
or Assistant Secretary. Any employee so designated shall have the powers and
duties determined by the Board. Salaries of officers and other shareholders
employed by the Corporation shall be fixed periodically by the Board or
established under agreements with the officers or shareholders approved by the
Board. No officer shall be prevented from receiving this salary because he is
also a director of the Corporation.
 
ARTICLE 5 - SHARES OF STOCK
 
5.1  Share Certificates
 
The certificates of shares of the Corporation shall be in such form consistent
with the Articles of Incorporation and applicable law and shall be approved by
the Board. Except as may be permitted by applicable law, a certificate or
certificates for shares of the capital stock of the Corporation shall be issued
to each shareholder when any of these shares are fully paid. All such
certificates shall be signed by the Chairman or Vice Chairman of the Board or
the Chief Executive Officer, the President or a Vice President, and by the
Treasurer or an Assistant financial officer or the Secretary or any Assistant
Secretary, certifying the number of shares and the class or series of shares
owned by the shareholder. Any or all of the signatures on the certificate may be
facsimile.
 
5.2  Transfer of Shares
 
Subject to the provisions of applicable law, upon the surrender to the
Corporation of a certificate for shares duly endorsed or accompanied by proper
evidence of succession, assignment or authority to transfer, it shall be the
duty of the Corporation to issue a new certificate to the person entitled
thereto, cancel the old certificate and record the transaction upon its books.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
5.3  Lost or Destroyed Certificate
 
The holder of any shares of stock of the Corporation shall immediately notify
the Corporation of any loss or destruction of the certificate therefor, and the
Corporation may issue a new certificate in the place of any certificate
theretofore issued by it alleged to have been lost or destroyed, upon approval
of the Board. The Board may, in its discretion, as a condition to authorizing
the issue of such new certificate, require the owner of the lost or destroyed
certificate, or his legal representative, to make proof satisfactory to the
Board of the loss or destruction thereof and to give the Corporation a bond or
other security, in such amount and with such surety or sureties as the Board may
determine, as indemnity against any claim that may be made against the
Corporation on account of any such certificate so alleged to have been lost or
destroyed.
 
5.4  Consideration for Shares
 
For so long as the Corporation is listed on a Canadian stock exchange and for a
period of ninety (90) days thereafter, the Board may authorize shares to be
issued for consideration consisting of any tangible or intangible property or
benefit to the Corporation including cash, services performed or other
securities of the Corporation, provided that neither promissory notes nor future
services shall constitute valid consideration for the issuance of shares by the
Corporation. When the Corporation receives the consideration for which the Board
authorized the issuance of shares, such shares shall be fully paid and
non-assessable and the shareholders shall not be liable to the Corporation or to
its creditors in respect thereof.
 
5.5  Value of Consideration
 
For so long as the Corporation is listed on a Canadian stock exchange and for a
period of ninety (90) days thereafter, the Corporation shall not issue and the
Board shall not authorize the issuance of, shares for consideration which is
less than the fair market value of such shares.  In determining whether any
property, benefit or services are equal to the fair market value of the shares,
the Board may take into account reasonable charges and expenses of organization
and reorganization and payments for property and services already received or
performed that are reasonably expected to benefit the Corporation. Absent
evidence to the contrary, the determination of the board as to the value of the
consideration received by the Corporation for the issuance of shares shall be
final and conclusive.
 
5.6  Directors Obligations
 
Members of the Board who vote for or consent to a resolution authorizing the
issuance of a share for consideration other than money are liable to the
Corporation to make good any amount by which the consideration received is less
than the fair market value of such shares on the date of such resolution.
 
ARTICLE 6 - COMMITTEES
 
6.1  Committees
 
The Board may designate one or more committees, each consisting of one (1) or
more directors, to serve at the pleasure of the Board. The Board may designate
one or more directors as alternate members of any committee, who may replace any
absent member at any meeting of the committee.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
The provisions of these bylaws for notice to directors of meetings, place of
meetings, regular meetings, special meetings and notice, quorum, waiver of
notice, adjournment, notice of adjournment, and actions without meetings,
without such changes in the context of those bylaws as may be necessary to
substitute the committee and its members for the Board and its members, apply
also to the committees of the Board and action by such committees, except that
the time of regular meetings of committees may be determined either by
resolution of the Board or by resolution of the committee.
 
ARTICLE 7- INDEMNIFICATION OF DIRECTORS,
OFFICERS, EMPLOYEES, AND OTHER AGENTS
 
7.1  Agents, Proceedings and Expenses
 
For purposes of this Article, an “agent” of the Corporation includes any person
who is or was a director, officer, employee or other agent of the Corporation;
or is or was serving at the request of the Corporation as a director, officer,
employee or agent of the Corporation or another foreign or domestic corporation,
partnership, joint venture, trust or other enterprise; or was a director,
officer, employee or agent of a foreign or domestic corporation which was a
predecessor corporation of the Corporation or of another enterprise at the
request of such predecessor corporation; “proceeding” means any threatened,
pending or completed action or proceeding, whether civil, criminal,
administrative or investigative; and “expenses” include, without limitation, all
costs, charges and expenses, including an amount paid to settle an action or
satisfy a judgment, and other amounts actually and reasonably incurred in
connection with any proceeding arising by reason of the fact any such person is
or was an agent of the Corporation.
 
7.2  Indemnification
 
The Corporation shall, to the maximum extent permitted by applicable law, have
the power to indemnify each of its agents against expenses and shall have the
power to advance to each such agent expenses incurred in defending any such
proceeding to the maximum extent permitted by that law.
 
7.3  Insurance
 
The Corporation may, upon the resolution of the directors, purchase and maintain
insurance on behalf of any agent of the Corporation against any liability
asserted against or incurred by the agent in such capacity or arising out of the
agent’s status as such, whether or not the Corporation would have the power to
indemnify the agent against such liability under the provisions of this
Article 7.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
ARTICLE 8– SHAREHOLDER DISSENT RIGHTS
 
8.1  Shareholders’ Right to Dissent
 
Subject to applicable law and for so long as the Corporation is listed on a
Canadian stock exchange and for a period of ninety (90) days thereafter, a
holder of shares of any class of the Corporation may dissent if the Corporation
is subject to a Court order that grants to the holder dissent rights or if the
Corporation resolves to:
 
(a)  
amend its Articles of Incorporation or these by-laws to add, change or remove
any provisions restricting or constraining the issue, transfer or ownership of
shares of any class of the Corporation;

 
(b)  
amend its Articles of Incorporation or these by-laws to add, change or remove
any restriction on the business or businesses that the Corporation may carry on;

 
(c)  
amalgamate with another corporation unless such amalgamation does not require
approval from the shareholders of the Corporation;

 
(d)  
be continued or migrated to another jurisdiction;

 
(e)  
sell, lease or exchange all or substantially all its property; or

 
(f)  
carry out a going-private transaction or a squeeze-out transaction.

 
8.2  Further Right
 
A holder of shares of any class or series of shares may dissent if the
Corporation resolves to amend its articles to alter its share capital or change
the rights and restrictions attaching to any class of shares.
 
8.3  If One Class of Shares
 
The right to dissent described in Section 8.2 applies even if there is only one
class of shares.
 
8.4  Payment for Shares
 
In addition to any other right a shareholder may have, but subject to Section
8.27, a shareholder who complies with this section is entitled, when the action
approved by the resolution from which the shareholder dissents or an order
granting dissent rights becomes effective, to be paid by the Corporation the
fair value of the shares in respect of which the shareholder dissents,
determined as of the close of business on the day before the resolution was
adopted or the order was made.
 
8.5  No Partial Dissent
 
A dissenting shareholder may only claim under this section with respect to all
the shares of a class held on behalf of any one beneficial owner and registered
in the name of the dissenting shareholder.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
8.6  Objection
 
A dissenting shareholder shall send to the Corporation, at or before any meeting
of shareholders at which a resolution referred to in Section 8.1 or 8.2 is to be
voted on, a written objection to the resolution, unless the Corporation did not
give notice to the shareholder of the purpose of the meeting and of their right
to dissent.
 
8.7  Notice of Resolution
 
The Corporation shall, within ten (10) days after the shareholders adopt the
resolution, send to each shareholder who has filed the objection referred to in
Section 8.6 notice that the resolution has been adopted, but such notice is not
required to be sent to any shareholder who voted for the resolution or who has
withdrawn their objection.
 
8.8  Demand for Payment
 
A dissenting shareholder shall, within twenty (20) days after he receives a
notice under Section 8.7 or, if the shareholder does not receive such notice,
within twenty (20) days after learning that the resolution has been adopted,
send to the Corporation a written notice containing:
 
(a)  
the shareholder’s name and address;

 
(b)  
the number and class of shares in respect of which the shareholder dissents; and

 
(c)  
a demand for payment of the fair value of such shares.

 
8.9  Share Certificate
 
A dissenting shareholder shall, within thirty (30) days after sending a notice
under Section 8.8, send the certificates representing the shares in respect of
which the shareholder dissents to the Corporation or its transfer agent.
 
8.10  Forfeiture
 
A dissenting shareholder who fails to comply with Section 8.9 has no right to
make a claim under this Article.
 
8.11  Endorsing Certificate
 
The Corporation or its transfer agent shall endorse on any share certificate
received under Section 8.9 a notice that the holder is a dissenting shareholder
under this Article and shall forthwith return the share certificates to the
dissenting shareholder.
 
8.12  Suspension of Rights
 
On sending a notice under Section 8.8, a dissenting shareholder ceases to have
any rights as a shareholder other than the right to be paid the fair value of
their shares as determined under this Article except where:
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(a)  
the dissenting shareholder withdraws that notice before the Corporation makes an
offer under Section 8.13;

 
(b)  
the Corporation fails to make an offer in accordance with Section 8.13 and the
shareholder withdraws the notice; or

 
(c)  
the directors revoke or do not proceed with the resolution or action which
resulted in the shareholder having a right to dissent under this Article;

 
in which case the shareholder’s rights are reinstated as of the date the notice
was sent.
 
8.13  Offer to Pay
 
The Corporation shall, not later than seven (7) days after the later of the day
on which the action approved by the resolution is effective or the day the
Corporation received the notice referred to in Section 8.8, send to each
dissenting shareholder who has sent such notice:
 
(a)  
a written offer to pay for their shares in an amount considered by the Board to
be the fair value, accompanied by a statement showing how the fair value was
determined; or

 
(b)  
if Section 8.27 applies, a notification that it is unable lawfully to pay
dissenting shareholders for their shares.

 
8.14  Same Terms
 
Every offer made under Section 8.13 for shares of the same class or series shall
be on the same terms.
 
8.15  Payment
 
Subject to Section 8.27, the Corporation shall pay for the shares of a
dissenting shareholder within ten (10) days after an offer made under Section
8.13 has been accepted, but any such offer lapses if the Corporation does not
receive an acceptance thereof within thirty (30) days after the offer has been
made.
 
8.16  Corporation May Apply to Court
 
Where the Corporation fails to make an offer under Section 8.13, or if a
dissenting shareholder fails to accept an offer, the Corporation may, within
fifty (50) days after the action approved by the resolution is effective or
within such further period as a court may allow, apply to a court to fix a fair
value for the shares of any dissenting shareholder.
 
8.17  Shareholder Application to Court
 
If the Corporation fails to apply to a court under Section 8.16, a dissenting
shareholder may apply to a court for the same purpose within a further period of
twenty (20) days or within such further period as a court may allow.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
8.18  Venue
 
An application under Section 8.16 or 8.17 shall be made to a court having
jurisdiction in the place where the Corporation has its registered office or in
the province or state where the dissenting shareholder resides if the
Corporation carries on business in that province or state.
 
8.19  No Security For Costs
 
A dissenting shareholder is not required to give security for costs in an
application made under Section 8.16 or 8.17.
 
8.20  Parties
 
On an application to a court under Section 8.16 or 8.17, the Corporation or
shareholder, as applicable, shall use its best efforts to seek an order from the
court ordering that:
 
(a)  
all dissenting shareholders whose shares have not been purchased by the
Corporation shall be joined as parties and are bound by the decision of the
court; and

 
(b)  
the Corporation shall notify each affected dissenting shareholder of the date,
place and consequences of the application and of their right to appear and be
heard in person or by counsel.

 
8.21  Powers of Court
 
On an application to a court under Section 8.16 or 8.17 and if permitted by
applicable law, the court may determine whether any other person is a dissenting
shareholder who should be joined as a party, and the court shall then fix a fair
value for the shares of all dissenting shareholders.
 
8.22  Appraisers
 
If permitted by applicable law, a court may in its discretion appoint one or
more appraisers to assist the court to fix a fair value for the shares of the
dissenting shareholders.
 
8.23  Final Order
 
If permitted by applicable law, the final order of a court shall be rendered
against the Corporation in favour of each dissenting shareholder and for the
amount of the shares as fixed by the court.
 
8.24  Interest
 
If permitted by applicable law, a court may in its discretion allow a reasonable
rate of interest on the amount payable to each dissenting shareholder from the
date the action approved by the resolution is effective until the date of
payment.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
8.25  Notice that Section 8.27 Applies
 
If Section 8.27 applies, the Corporation shall, within ten (10) days after the
pronouncement of an order under Section 8.23, notify each dissenting shareholder
that it is unable lawfully to pay dissenting shareholders for their shares.
 
8.26  Effect Where Section 8.27 Applies
 
If Section 8.27 applies, a dissenting shareholder, by written notice delivered
to the Corporation within thirty (30) days after receiving a notice under
Section 8.25, may:
 
(a)  
withdraw their notice of dissent, in which case the Corporation is deemed to
consent to the withdrawal and the shareholder is reinstated to their full rights
as a shareholder; or

 
(b)  
retain a status as a claimant against the Corporation, to be paid as soon as the
Corporation is lawfully able to do so or, in a liquidation, to be ranked
subordinate to the rights of creditors of the Corporation but in priority to its
shareholders.

 
8.27  Limitation
 
The Corporation shall not make a payment to a dissenting shareholder under this
Article if such payment is prohibited by any applicable law or if there are
reasonable grounds for believing that:
 
(a)  
the Corporation is or would after the payment be unable to pay its liabilities
as they become due; or

 
(b)  
the realizable value of the Corporation’s assets would thereby be less than the
aggregate of its liabilities.

 
ARTICLE 9 - RECORDS AND REPORTS
 
9.1  Shareholder Inspection of Articles and Bylaws
 
The Corporation shall keep at its registered office in Nevada, a copy certified
by the Secretary of state of its Articles of Incorporation and any amendments
thereto, and a copy certified by the Corporation’s Secretary of the Bylaws and
any amendments thereto, which shall be open to inspection by shareholders at all
reasonable times during office hours.
 
9.2  Maintenance and Inspection of Records of Shareholders
 
The Corporation shall keep at its registered office, or at the office of its
transfer agent or registrar, if either be appointed and as determined by
resolution of the Board, a record of its shareholders, giving the names and
addresses of all shareholders and the number and class of shares held by each
shareholder.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
9.3  Shareholder Inspection of Corporate Records
 
The accounting books and records and minutes of proceedings of the shareholders
and the Board and any committee or committees of the Board shall be kept at such
place or places designated by the Board, or, in the absence of such designation,
at the principal executive office of the Corporation. The minutes shall be kept
in written form, and the accounting books and records shall be kept either in
written form or in any other form capable of being converted into written form.
The minutes and accounting books and records shall be open to inspection upon
the written demand on the Corporation of any shareholder or holder of a voting
trust certificate, at any reasonable time during usual business hours, for a
purpose reasonably related to the holder’s interests as a shareholder or as the
holder of a voting trust certificate. The inspection may be made in person or by
an agent or attorney and shall include the right to copy and make extracts.
These rights of inspection shall extend to the records of each subsidiary
corporation of the Corporation and may not be limited by the Articles of
Incorporation or these bylaws.
 
9.4  Inspection by Directors
 
Every director shall have the absolute right at any reasonable time to inspect
all books, records and documents of every kind and to inspect the physical
properties of the Corporation and each of its subsidiary corporations, domestic
or foreign. This inspection by a director may be made in person or by an agent
or attorney and the right of inspection includes the right to copy and make
extracts of documents.
 
9.5  Annual Statement of General Information
 
The Corporation shall, each year during the calendar month in which its articles
of incorporation originally were filed with the Nevada Secretary of State, file
with the Secretary of State, on the prescribed form, a statement setting forth
the names and complete business or residence addresses of all incumbent
directors, the names and complete business or residence addresses of the
President, Secretary and Treasurer, and the Corporation’s duly appointed
resident agent in charge of the registered office in the State of Nevada upon
whom process can be served, all in compliance with applicable law.
 
ARTICLE 10 - MISCELLANEOUS
 
10.1  Checks, Drafts, Evidence of Indebtedness
 
All checks, drafts or other orders for payment of money, notes or other
evidences of indebtedness, issued in the name of or payable to the Corporation,
shall be signed or endorsed by such person or persons and in such manner as from
time to time shall be determined by resolution of the Board.
 
10.2  Contracts, Etc., How Executed
 
The Board, except as otherwise provided in these bylaws, may authorize any
officer or officers, or agent or agents, to enter into any contract or execute
any instrument in the name of and on behalf of the Corporation; such authority
may be general or confined to specific instances; and, unless so authorized by
the Board, no officer, agent or employee shall have any power or authority to
bind the Corporation by any contract or engagement or to pledge its credit to
render it liable for any purpose or to any amount.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
10.3  Representation of Shares of Other Corporations
 
The Chief Executive Officer or, in the event of his absence or inability to
serve, the President or, in the event of his absence or inability to serve, any
Vice President and the Secretary or Assistant Secretary of this Corporation are
authorized to vote, represent and exercise, on behalf of this Corporation, all
rights incidental to any and all shares of any other corporation standing in the
name of this Corporation. The authority herein granted to the officers to vote
or represent on behalf of this Corporation any and all shares held by this
Corporation in any other corporation may be exercised either by such officers in
person or by any person authorized to do so by proxy or power of attorney duly
executed by the officers.
 
10.4  Suspension of Certain Rights
 
Any rights of the Board under Nevada law to take action to protect the interest
of the Corporation and its shareholders by granting or denying any rights,
privileges, power or authorities of the Corporation’s shareholders shall not be
exercised by the Board for so long as the Corporation is listed on a Canadian
stock exchange.
 
ARTICLE 11 - AMENDMENTS TO BYLAWS
 
11.1  Amendment by Shareholders
 
For so long as the Corporation is listed on a Canadian stock exchange and for a
period of ninety (90) days thereafter, this Section 11.1 of Article 11, Section
2.2 of Article 2, Section 3.13 of Article 3, Section 5.4 of Article 5 and
Sections 8.1 through 8.27 of Article 8 of these bylaws may be amended by a
majority vote of all the stock issued and outstanding and entitled to vote at an
annual or special meeting of the shareholders, provided notice of intention to
amend shall have been contained in the notice of the meeting.
 
11.2  Amendment by Directors
 
The Board by a majority vote of the Board at any meeting may amend these bylaws,
including any bylaws adopted by the shareholders, but the shareholders may from
time to time specify particular provisions of these bylaws, which shall not be
amended by the Board; provided that for so long as the Corporation is listed on
a Canadian stock exchange the Corporation and/or the Board will not amend or
repeal these bylaws without the prior written approval of such Canadian stock
exchange.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SECRETARY


OF


RESPECT YOUR UNIVERSE, INC.
(the “Corporation”)
 
I hereby certify that I am the duly appointed and acting Secretary of the
Corporation, and that the foregoing is a true and correct copy of the Amended
And Restated Bylaws of the Corporation adopted on the 17th day of April, 2012.
 
DATED: April 17, 2012

 
 


 
/s/ Kristian Andresen                                           
                                                                
Kristian Andresen, Secretary
 
 
 
 
 
 

--------------------------------------------------------------------------------